Citation Nr: 1429910	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-48 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right leg disability, to include right knee and upper leg torn cartilage and ligament.

4.  Entitlement to service connection for Crohn's disease.

5.  Entitlement to service connection for a left leg disability, to include shortening of the left leg or other left leg disorder as secondary to right leg disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1973 to March 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2013, the Veteran testified in a videoconference hearing before the undersigned, and a transcript of that hearing has been associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Board regrets the additional delay, but finds that additional development is necessary before a decision regarding the issues on appeal is made. 




Bilateral Hearing Loss and Tinnitus

The Veteran asserts that he has hearing loss and tinnitus as a result of his active service.  Specifically, the Veteran has stated that he was exposed to gun fire from various weapons while in basic training and in active service.

The October 2008 VA audiological examination found that the Veteran experienced bilateral sensioneural hearing loss.  The examiner opined that the Veteran's entrance examination and separation examination showed normal hearing and, therefore, that the Veteran's hearing loss was not caused by or a result of active service noise exposure.  The examiner also opined that the Veteran did not report tinnitus, but instead related that he experienced "a ghost sound" in his right ear.

The Board may not rely on the October 2008 VA examiner's opinion as a basis for denying the Veteran's claim.  The examining audiologist impermissibly relied on the separation examination audiological results as a basis for finding that the Veteran's bilateral hearing loss was not caused by or a result of his active service.  In addition, the examiner did not take into account the Veteran's lay assertions of in-service acoustic trauma and ensuing hearing problems and tinnitus, which reportedly have persisted on a continuous basis since his active duty.  That lay evidence is highly relevant to the Veteran's claim and must be considered.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examiner must consider lay evidence of in-service incurrence or continuity of symptomatology since service).   Further, in light of the Veteran's minimal post-service noise exposure, the examiner also did not provide any other causal explanation for the Veteran's bilateral hearing loss.  

Therefore, as the VA opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  Examinations are inadequate where the examiner does not comment on the Veteran's report of relevant injury in service and, instead, relies on the absence of evidence in service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a VA examination to determine the nature and etiology of any bilateral hearing loss disability and tinnitus.

Right Leg Disability

The Veteran asserts that he has a right leg disability, to include right knee and right upper leg torn cartilage and ligament, as a result of his active service.  The Veteran has stated that he fell and injured his right leg during an altercation while on duty as an MP.  

The Veteran has testified during his hearing that he was in a cast from just below the waist all the way to his ankle for six months when he injured his leg in 1974.  The Veteran has also testified that he was treated for his right leg torn cartilage and ligament at the military hospital on Okinawa, and has submitted photographs showing him on the military base on Okinawa both before the injury and after it (in a full-leg cast).

The Veteran's treatment records from the Okinawa hospital are not currently associated with his claims file, and should be retrieved and made part of the record.

The Veteran has consistently reported that he first experienced a right leg disability while in active service and that he has continued to have symptoms of a right leg disability since separation from service.  The Board additionally notes that the Veteran is considered competent to report when he first experienced symptoms of a right leg disability, and that they have continued since service because that is information that comes to him through his senses.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that assertion.  Based on the Veteran's statements and the photographs that he has submitted, and on evidence showing ongoing treatment for his right leg disability, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any current right leg disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Crohn's Disease

The Veteran asserts that he has Crohn's disease as a result of his active service.  The Veteran has stated that the symptoms of his Crohn's diseases began in-service, and that the early manifestations were initially misdiagnosed as ulcers and/or gastritis.  The Veteran has related that he was treated for those symptoms at the military hospital on Okinawa at some point in 1974.
The Veteran's treatment records from the Okinawa hospital are not currently associated with his claims file, and should be retrieved and made part of the record.

The Veteran has testified that he sought treatment for his gastrointestinal problems, which were eventually diagnosed as Crohn's disease, shortly after separating from active service in March 1975.  The Veteran's extensive post-separation medical treatment record reflects that he has been treated for Crohn's disease since at least 1977, and has had several major surgeries related to the disease.  In a March 1979 medical treatment note from the hospital where the Veteran was being treated for Crohn's, the doctor noted that the Veteran had a "h[istory] of Crohn's disease treated for 2 years."

The Board also notes that the Veteran filed for entitlement to service connection for "ulcers/gastritis" in March 1975, at separation from service.  On that form, he noted that he was treated for his gastrointestinal issues between January 1 and January 18, 1974 while in active service.

The Veteran has consistently reported that he first experienced Crohn's-like symptoms while in active service and that he has continued to have these symptoms since separation from service.  The Board notes that the Veteran is competent to report when he first experienced symptoms these kinds of symptoms, and that they have continued since service because that is information that comes to him through his senses.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that assertion.  Based on the Veteran's statements and the photographs that he has submitted, and on evidence showing ongoing treatment for this disability, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his Crohn's disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Left Leg Disability

The Veteran asserts that he has a left leg disability, to include shortening of the left leg or other left leg disorder, to include as secondary to right leg disability.

The issue of entitlement to service connection for a right leg disability is being remanded.  Because the Veteran asserts that his left leg disability for which he seeks service connection may be secondary to his right leg disability, a determination with respect to the entitlement to service connection for a right leg disability claim may have an impact upon consideration of the issue of entitlement to service connection for a left leg disability.  The Board finds that those two issues are inextricably intertwined.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, consideration of the claim for a left leg disability must be deferred until the RO adjudicates the remanded claim for entitlement to service connection for a right leg disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In addition, the VA examiner who examines the Veteran's right leg disability should also examine the Veteran's left leg and should opine as to the nature and etiology of any current left leg disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical treatment records from the military hospital on Okinawa, Japan, relating to the treatment of his right leg disability, to include right knee and right upper leg torn cartilage and ligament, and the treatment of his Crohn's disease, which could have been diagnosed as ulcers, gastritis, or any other gastrointestinal issue or complaint.  The records for both disabilities should be from the year 1974, per the Veteran's testimony.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records no longer exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.  38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(e) (2013).

2. Schedule the Veteran for a VA audiology examination. The examiner must review the claims file and should note that review in the report. The examiner should take into account the Veteran's medical, occupational, and recreational history since service, and his claim of continuing symptoms since service. A complete rationale for all opinions expressed should be provided.  The examination must include testing of pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition scores using the Maryland CNC Test.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should provide the following information:

a. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss is related to exposure to in-service acoustic trauma.

b. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current tinnitus is related to exposure to in-service acoustic trauma.

3. After the Veteran's service medical records from the Okinawa military hospital have been obtained, or it is confirmed that such records are no longer available, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his right leg and left leg disabilities.  The examiner must review the claims file and should note that review in the report.  A complete rationale for all opinions expressed should be provided.  Based on a review of the record, the examiner should provide an opinion as to:
 
a. whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right leg disability is etiologically related to active service, to include the reports of the right leg injury the Veteran experienced in 1974.  

b. The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left knee disability was caused by service or the right knee disability, to include overuse of the left leg as a result of overcompensating for the right leg disability.  

c. The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) any left knee disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a right leg disability, to include overuse of the left leg as a result of overcompensating for the right leg injury.  

4.  After the Veteran's service medical records from the Okinawa military hospital have been obtained, or it is confirmed that such records are no longer available, schedule the Veteran for a VA examination with a gastroenterologist to determine etiology of his Crohn's disease.  The examiner must review the claims file and should note that review in the report.  The examiner must consider the Veteran's lay reports of possible early Crohn's disease symptomatology in-service and commencement of treatment right after separation from active service.  Following review of the claims file and examination of the Veteran, the gastroenterologist should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's Crohn's disease, or other current bowel disability identified, had its onset in service or is otherwise related to service.  A complete rationale for the opinion should be provided.

5. Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



